 

EXHIBIT 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into by and between
Biocept, Inc., a Delaware corporation (the “Company”), and Michael Dugan, M.D.
(“Employee”), and shall be effective as of August 10, 2020 (the “Effective
Date”).

Whereas, the Company desires to employ Employee, and Employee desires to accept
employment with the Company, on the terms and conditions set forth in this
Agreement.

Now, Therefore, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.Employment Period.  Employee’s employment as Senior Vice President, Chief
Medical Officer and Medical Director of the Company (“CMOs”) hereunder shall
commence on the Effective Date and shall continue until terminated pursuant to
Section 4 below.  

2.Services to Be Rendered.

(a)Duties and Responsibilities.  As of the Effective Date, Employee shall serve
as the CMO for the Company which shall include those services described in
Exhibit A.  In the performance of such duties, Employee shall report directly to
the Chief Executive Officer of the Company (the “CEO”) and shall be subject to
the direction of the CEO and to such limits upon Employee’s authority as the CEO
may from time to time impose.  Employee shall be subject to and comply with the
policies and procedures generally applicable to employees of the Company to the
extent the same are not inconsistent with this Agreement.  Under no
circumstances shall Employee be employed or required to perform any patient
care/treatment services for individual patients.    

(b)Exclusive Services.  Employee shall at all times during Company’s regular
business hours, faithfully, industriously and to the best of his ability,
experience and talent perform to the satisfaction of the CEO, and the Board of
Directors of the Company (the “Board”) all of the duties that may be assigned to
Employee hereunder and, unless approved in writing in advance by the CEO, shall
devote sufficient time and his productive efforts to the performance of such
duties.  Subject to the terms of the Employee Proprietary Information and
Inventions Agreement referred to in Section 5(b), this shall not preclude
Employee from devoting time to personal and family investments or serving on
community and civic boards, or participating in industry associations, provided
such activities do not interfere with his duties to the Company, as determined
in good faith by the Board.  Employee agrees that he will not join any boards or
provide any services, as a consultant, employee, agent, or contractor to any
third party without the prior approval of the Board.

3.Compensation and Benefits.  The Company shall continue to pay or provide, as
the case may be, to Employee the compensation and other benefits and rights set
forth in this Section 3.

1Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

(a)Base Salary.  As compensation for services as CMO, Employee will be paid a
salary of Three Hundred Sixty Thousand ($360,000.00) Dollars per year, which
shall be payable, less any required payroll deductions and withholdings in
regular periodic payments in accordance with the Company’s policy.  Employee’s
base salary shall be subject to review annually by and at the sole discretion of
the Company.

(b)Bonus.  Employee shall be entitled to receive bonuses under any Company bonus
plan, whether written or not, in the sole discretion of the CEO and the Board.

(c)Benefits.  Employee shall be entitled to participate in benefits under the
Company’s benefit plans and arrangements, including, without limitation, any
employee benefit plan or arrangement made available by the Company to its
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.  The Company shall have
the right to amend or delete any such benefit plan or arrangement made available
by the Company to its employees and not otherwise specifically provided for
herein.

(d)Expenses.  The Company shall reimburse Employee for reasonable out-of-pocket
business expenses incurred in connection with the performance of his duties
hereunder, subject to such policies as the Company may from time to time
establish, and Employee furnishing the Company with evidence in the form of
receipts satisfactory to the Company substantiating the claimed expenditures.

(e)Paid Time Off.  Employee shall be entitled to such periods of paid time off
(“PTO”) each year as provided under the Company’s PTO policy.  Should Employee’s
employment terminate for any reason, Employee shall be entitled to unpaid PTO as
of the date of termination of this Agreement.  

(f)Equity Plans.  Employee shall be entitled to continue to participate in any
equity or other employee benefit plan that is generally available to employees.
Subject to approval by the Company’s Board of Directors (the “Board”), and
pursuant to the Company’s Amended and Restated 2013 Equity Incentive Plan (the
“Plan”), the Company will grant you an option to purchase 54,900 (fifty four
thousand) shares of the Company’s common stock at the fair market value as
determined by the Board as of the date of grant (the “Option”).  The Option will
be subject to the terms and conditions of the Plan and Employee’s grant
agreement (“Grant Agreement”).  The Grant Agreement will include a four-year
vesting schedule, under which twenty-five percent (25%) of Employee’s shares
will vest after twelve (12) months of employment, with the remaining shares
vesting monthly thereafter, until either the Option is fully vested or this
Agreement terminates, whichever occurs first.    Except as otherwise provided in
this Agreement, Employee’s participation in and benefits under any such plan
shall be on the terms and subject to the conditions specified in the governing
document of the particular plan.  

4.At-Will Employment; Termination; Severance.  

(a)At-Will Employment.  Employee’s employment relationship is at-will. Either
Employee or the Company may terminate the employment relationship at any time,
with or without Cause (as defined below) or advance notice.

2Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

(b)Termination Without Cause; Resignation for Good Reason (other than in
connection with a Change in Control). In the event Employee’s employment with
the Company is terminated by the Company without Cause, or Employee resigns for
Good Reason (as defined below), in either case at any time other than during the
three (3) months before a Change in Control (as defined below) or during the
twelve (12) months following a Change in Control, then provided such termination
constitutes a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h), without regard to any alternative definition thereunder, a
“Separation from Service”), and provided that Employee complies with the
conditions set forth in Section 4(e), the Company shall provide Employee with
the following severance benefits:

(i)Severance pay in the form of a single lump sum payment equal to three (3)
months of Employee’s base salary (the “Cash Severance”). Such payment shall be
calculated ignoring any decrease in Employee’s base salary that forms the basis
for Employee’s resignation for Good Reason and shall be paid, in Company’s sole
discretion, either (1) in a lump sum on the sixtieth (60th) day following
Employee’s Separation from Service; or (2) in equal monthly installments
beginning on the first day of the month after separation from services for the
three (3) months.

(ii)If Employee is eligible for and timely elects continued group health plan
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) following Employee’s termination, the Company will pay the COBRA group
health insurance premiums for Employee and Employee’s eligible dependents until
the earliest of (A) the close of the three-month period following the
termination of Employee’s employment (the “COBRA Payment Period”), (B) the
expiration of Employee’s eligibility for the continuation coverage under COBRA,
or (C) the date when Employee becomes eligible for substantially equivalent
health insurance coverage in connection with new employment or self-employment.
References to COBRA premiums shall not include any amounts payable by Employee
under an Internal Revenue Code Section 125 health care reimbursement plan.
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot pay the COBRA premiums without potentially
incurring financial costs or penalties under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), then regardless of
whether Employee elects continued health coverage under COBRA, in lieu of
providing the COBRA premiums, the Company will instead pay to Employee, on the
last day of each remaining month of the COBRA Payment Period, a fully taxable
cash payment equal to the COBRA premiums for that month, subject to applicable
tax withholdings (such amount, the “Special Severance Payment”), which payments
shall continue until the earlier of expiration of the COBRA Payment Period or
the date when Employee becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.

(c)Termination Without Cause; Resignation for Good Reason (in connection with a
Change in Control). If Employee is terminated without Cause, or if Employee
resigns for Good Reason at any time within the three (3) months following a
Change in Control, then provided such termination constitutes a Separation from
Service and provided that Employee complies with the conditions set forth in
Section 4(e), then Company shall provide Employee with the following severance
benefits:

(i)The Cash Severance described in Section 4(b)(i);

3Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

(ii)The COBRA benefits described in Section 4(b)(ii); and

(iii)Notwithstanding any contrary terms of any stock option grant, option
agreement or other equity award agreement between the Company and Employee, all
outstanding stock options and other equity awards covering the Company’s common
stock held by Employee as of the date of termination that are subject to
time-based vesting requirements shall accelerate in full. In order to give
effect to the foregoing provision, notwithstanding anything to the contrary set
forth in Employee’s equity award agreements, following any termination of
Employee’s employment that is without Cause or for Good Reason, none of
Employee’s equity awards shall terminate with respect to any vested or unvested
portion subject to such award before the later of (A) the Separation Agreement
Deadline or (B) three (e) months following Employee’s termination.

For the avoidance of doubt, in no event shall Employee be entitled to benefits
under both Section 4(b) and this Section 4(c). If Employee is eligible for
benefits under both Section 4(b) and this Section 4(c), Employee shall receive
the benefits set forth in this Section 4(c) and such benefits will be reduced by
any benefits previously provided to Employee under Section 4(b).

(d)Related Entity. Notwithstanding anything in this Agreement to the contrary,
in no event shall Employee be entitled to benefits under either Section 4(b) or
Section 4(c) in connection with any termination, resignation or change in
Employee’s employment with the Company or any of its affiliates that is effected
in connection with Employee’s employment, or engagement as a consultant, by an
entity formed by or for the benefit of the Company for the purpose of engaging
physicians to perform services related to the Company’s business or otherwise
for the purpose of benefitting the Company’s business.

(e)Conditions to Receipt of Severance Benefits. The receipt of any and all
severance benefits under this Agreement is expressly subject to and conditioned
upon Employee signing and not revoking a separation agreement and release of
claims in a form provided by the Company (the “Separation Agreement”) within the
applicable time period set forth therein, and permitting such Separation
Agreement to become fully effective in accordance with its terms, which shall in
no event be later than sixty (60) days following Employee’s Separation from
Service (the “Separation Agreement Deadline”). No severance benefits will be
paid unless and until the Separation Agreement becomes effective. As a condition
to the receipt of severance benefits, Employee shall also be required to comply
with the terms of this Agreement and the terms of the Employee Proprietary
Information and Inventions Agreement referred to in Section 5(b) and Employee
must resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

(f)Section 409A. It is the intent for all payments and benefits under this
Agreement to be exempt from the application of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) and any regulations and guidance
that has been promulgated or may be promulgated from time to time thereunder and
any state law of similar effect (collectively “Section 409A”) or, if not exempt,
to comply with the requirements of Section 409A so that none of the payments and
benefits will be subject to the additional tax imposed under Section 409A, and
any ambiguities or ambiguous terms herein will be interpreted to so comply. Each
payment

4Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the U.S. Treasury Regulations.
Specifically, it is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from Section 409A provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions.
Notwithstanding any provision to the contrary in this Agreement, if Employee is
deemed by the Company at the time of Employee’s Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and
if any of the payments upon Separation from Service set forth herein and/or
under any other agreement with the Company are deemed to be “deferred
compensation”, then to the extent delayed commencement of any portion of such
payments is required in order to adverse taxation under Section 409A, such
payments shall not be provided to Employee prior to the earliest of (i) the
expiration of the six-month period measured from the date of Employee’s
Separation from Service with the Company, (ii) the date of Employee’s death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this paragraph shall be paid in a lump sum to Employee, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

(g)Section 280G.  If any payment or benefit Employee will or may receive from
the Company or otherwise (a “280G Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then any such 280G Payment (a “Payment”) shall be equal to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment (after reduction)
being subject to the Excise Tax or (y) the largest portion, up to and including
the total, of the Payment, whichever amount (i.e., the amount determined by
clause (x) or by clause (y)), after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Employee’s receipt, on an
after-tax basis, of the greater economic benefit notwithstanding that all or
some portion of the Payment may be subject to the Excise Tax. If a reduction in
a Payment is required pursuant to the preceding sentence and the Reduced Amount
is determined pursuant to clause (x) of the preceding sentence, the reduction
shall occur in the manner (the “Reduction Method”) that results in the greatest
economic benefit for Employee. If more than one method of reduction will result
in the same economic benefit, the items so reduced will be reduced pro rata.

Unless Employee and the Company agree on an alternative accounting firm or law
firm, the accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting or law firm to make the determinations required hereunder.
The Company shall bear all expenses with respect to the determinations by such
accounting or law firm required to be made hereunder. The Company shall use
commercially reasonable efforts to cause the accounting or law firm engaged to
make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Employee and the Company within fifteen
(15) calendar

5Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

days after the date on which Employee’s right to a 280G Payment becomes
reasonably likely to occur (if requested at that time by Employee or the
Company) or such other time as requested by Employee or the Company.

If Employee receives a Payment for which the Reduced Amount was determined
pursuant to clause (x) of the first paragraph of this Section 4(g) and the
Internal Revenue Service determines thereafter that some portion of the Payment
is subject to the Excise Tax, Employee agrees to promptly return to the Company
a sufficient amount of the Payment (after reduction pursuant to clause (x) of
the first paragraph of this Section 4(g) so that no portion of the remaining
Payment is subject to the Excise Tax. For the avoidance of doubt, if the Reduced
Amount was determined pursuant to clause (y) or clause (x) of the first
paragraph of this Section 4(g), Employee shall have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

(h)Definitions.

(i)Cause. For purposes of this Agreement, “Cause” for termination will mean:
(i) the commission of an act of fraud, embezzlement or dishonesty by Employee
that has a material adverse impact on the Company or any successor or affiliate
thereof; (ii) a conviction of, or plea of “guilty” or “no contest” to, a felony
by Employee; (iii) any unauthorized use or disclosure by Employee of
confidential information or trade secrets of the Company or any successor or
affiliate thereof that has a material adverse impact on any such entity;
(iv) Employee’s gross negligence, insubordination or material violation of any
duty of loyalty to the Company or any other material misconduct on the part of
Employee; (v) Employee’s ongoing and repeated failure or refusal to perform or
neglect of Employee’s duties as required by this Agreement, which failure,
refusal or neglect continues for fifteen (15) days following Employee’s receipt
of written notice from the CEO or the Board stating with specificity the nature
of such failure, refusal or neglect; or (vi) Employee’s breach of any material
provision of this Agreement, Employee Handbook, Code of Ethical Business Conduct
or the Employee Proprietary Information and Inventions Agreement referred to in
Section 5(b); provided, however, that prior to the determination that “Cause”
has occurred, if the Board determines in good faith that Employee’s action or
breach is remediable, the Company shall (1) provide to Employee in writing, in
reasonable detail, the reasons for the determination that such “Cause” exists,
(2) other than with respect to clause (v) above which specifies the applicable
period of time for Employee to remedy his breach, afford Employee a reasonable
opportunity to remedy any such breach, and only to the extent such breach is
remediable, in the good faith determination of the Board, (3) provide Employee
an opportunity to be heard prior to the final decision to terminate Employee’s
employment hereunder for such “Cause” and (4) make any decision that such
“Cause” exists in good faith.

(ii)Good Reason. For purposes of this Agreement, Employee shall have “Good
Reason” for resignation from employment with the Company if any of the following
actions are taken by the Company without Employee’s prior written consent: (i) a
material reduction in Employee’s base salary (unless pursuant to a salary
reduction program applicable generally to the Company’s similarly situated
employees); (ii) a material reduction in Employee’s duties, authorities or
responsibilities; (iii) the relocation of Employee’s principle place of
employment that causes an increase in Employee’s one-way driving distance by
more than fifty (50) miles; or (iv) the Company’s material breach of a material
term of this Agreement. In order

6Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

to resign for Good Reason, Employee must provide written notice to the Company
within thirty (30) days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for Employee’s resignation, allow the
Company at least thirty (30) days from receipt of such written notice to cure
such event, and if such event is not reasonably cured within such period,
Employee must resign from all positions Employee then holds with the Company not
later than thirty (30) days after the expiration of the cure period.

(iii)Change in Control. For purposes of this Agreement, “Change in Control”
shall mean: (i) a merger or consolidation of the Company with or into any other
corporation or other entity or person; (ii) a sale, lease, exchange or other
transfer in one transaction or a series of related transactions of all or
substantially all of the Company’s assets; or (iii) any other transaction,
including the sale by the Company of new shares of its capital stock or a
transfer of existing shares of capital stock of the Company, the result of which
is that a third party that is not an affiliate of the Company or its
stockholders (or a group of third parties not affiliated with the Company or its
stockholders) immediately prior to such transaction acquires or holds capital
stock of the Company representing a majority of the Company’s outstanding voting
power immediately following such transaction; provided that the following events
shall not constitute a “Change in Control”: (A) a transaction (other than a sale
of all or substantially all of the Company’s assets) in which the holders of the
voting securities of the Company immediately prior to the merger or
consolidation hold, directly or indirectly, at least a majority of the voting
securities in the successor corporation or its parent immediately after the
merger or consolidation; (B) a sale, lease, exchange or other transaction in one
transaction or a series of related transactions of all or substantially all of
the Company’s assets to an affiliate of the Company; (C) a reincorporation of
the Company solely to change its jurisdiction; or (D) a transaction undertaken
for the primary purpose of creating a holding company that will be owned in
substantially the same proportion by the persons who held the Company’s
securities immediately before such transaction.

(i)Return of the Company’s Property.  If Employee’s employment is terminated for
any reason, the Company shall have the right, at its option, to require Employee
to vacate his offices prior to or on the effective date of termination and to
cease all activities on the Company’s behalf.  Upon the termination of his
employment in any manner, Employee shall immediately surrender to the Company
all lists, books and records of, or in connection with, the Company’s business,
and all other property belonging to the Company, it being distinctly understood
that all such lists, books and records, and other documents, are the property of
the Company.  Employee shall deliver to the Company a signed statement
certifying compliance with this Section 4(i).

5.Certain Covenants.

(a)Noncompetition.  Except as may otherwise be approved by the Board, during the
term of Employee’s employment, Employee shall not have any ownership interest
(of record or beneficial) in, or have any interest as an employee, salesman,
consultant, officer or director in, or otherwise aid or assist in any manner,
any firm, corporation, partnership, proprietorship or other business that
engages in any county, city or part thereof in the United States and/or any
foreign country in a business which competes directly or indirectly (as
determined by the Board) with the Company’s business in such county, city or
part thereof, so long as the Company, or any successor in interest of the
Company to the business and goodwill of the

7Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

Company, remains engaged in such business in such county, city or part thereof
or continues to solicit customers or potential customers therein; provided,
however, that Employee may own, directly or indirectly, solely as an investment,
securities of any entity which are traded on any national securities exchange if
Employee (i) is not a controlling person of, or a member of a group which
controls, such entity; or (ii) does not, directly or indirectly, own one percent
(1%) or more of any class of securities of any such entity.

(b)Confidential Information.  Employee and the Company shall enter into the
Company’s standard employee proprietary information and inventions agreement
(the “Employee Proprietary Information and Inventions Agreement”).  Employee
agrees to perform each and every obligation of Employee therein contained.

(c)Solicitation of Employees.  Employee shall not during the term of Employee’s
employment (the “Restricted Period”), directly or indirectly, solicit or
encourage to leave the employment of the Company or any of its affiliates, any
employee of the Company or any of its affiliates.

(d)Solicitation of Consultants.  Employee shall not during the Restricted
Period, directly or indirectly, hire, solicit or encourage to cease work with
the Company or any of its affiliates any consultant then under contract with the
Company or any of its affiliates within one (1) year of the termination of such
consultant’s engagement by the Company or any of its affiliates.

(e)Rights and Remedies Upon Breach.  If Employee breaches or threatens to commit
a breach of any of the provisions of this Section 5 (the “Restrictive
Covenants”), the Company shall have the following rights and remedies, each of
which rights and remedies shall be independent of the other and severally
enforceable, and all of which rights and remedies shall be in addition to, and
not in lieu of, any other rights and remedies available to the Company under law
or in equity:

(i)Specific Performance.  The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and

(ii)Accounting and Indemnification.  The right and remedy to require Employee:
(i) to account for and pay over to the Company all compensation, profits,
monies, accruals, increments or other benefits derived or received by Employee
or any associated party deriving such benefits as a result of any such breach of
the Restrictive Covenants; and (ii) to indemnify the Company against any other
losses, damages (including special and consequential damages), costs and
expenses, including actual court costs, which may be incurred by them and which
result from or arise out of any such breach or threatened breach of the
Restrictive Covenants.

(f)Severability of Covenants/Blue Penciling.  If any court determines that any
of the Restrictive Covenants, or any part thereof, is invalid or unenforceable,
the remainder of

8Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

the Restrictive Covenants shall not thereby be affected and shall be given full
effect, without regard to the invalid portions.  If any court determines that
any of the Restrictive Covenants, or any part thereof, are unenforceable because
of the duration of such provision or the area covered thereby, such court shall
have the power to reduce the duration or area of such provision and, in its
reduced form, such provision shall then be enforceable and shall be
enforced.  Employee hereby waives any and all right to attack the validity of
the Restrictive Covenants on the grounds of the breadth of their geographic
scope or the length of their term.

(g)Enforceability in Jurisdictions.  The Company and Employee intend to and do
hereby confer jurisdiction to enforce the Restrictive Covenants upon the courts
of any jurisdiction within the geographical scope of such covenants.  If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of the breadth of such scope or otherwise, it is
the intention of the Company and Employee that such determination not bar or in
any way affect the right of the Company to the relief provided above in the
courts of any other jurisdiction within the geographical scope of such
covenants, as to breaches of such covenants in such other respective
jurisdictions, such covenants as they relate to each jurisdiction being, for
this purpose, severable into diverse and independent covenants.

(h)Definitions.  For purposes of this Section 5, the term “Company” means not
only Biocept, Inc., but also any company, partnership or entity which, directly
or indirectly, controls, is controlled by or is under common control with
Biocept, Inc.

6.Insurance.  The Company shall have the right to take out life, health,
accident, “key-man” or other insurance covering Employee, in the name of the
Company and at the Company’s expense in any amount deemed appropriate by the
Company.  Employee shall assist the Company in obtaining such insurance,
including, without limitation, submitting to any required examinations and
providing information and data required by insurance companies.

7.Arbitration.  Any dispute, claim or controversy based on, arising out of or
relating to Employee’s employment or this Agreement shall be settled by final
and binding arbitration in San Diego, California, before a single neutral
arbitrator in accordance with the National Rules for the Resolution of
Employment Disputes (the “Rules”) of the American Arbitration Association, and
judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction.  Arbitration may be compelled pursuant to the California
Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If the parties are
unable to agree upon an arbitrator, one shall be appointed by the AAA in
accordance with the Rules.  Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case; however, Employee and the Company agree that, to the extent permitted
by law, the arbitrator may, in his or her discretion, award reasonable
attorneys’ fees to the prevailing party; provided, further, that the prevailing
party shall be reimbursed for such fees, costs and expenses within 45 days
following any such award, but in no event later than the last day of Employee’s
taxable year following the taxable year in which the fees, costs and expenses
were incurred; provided, further, that the parties’ obligations pursuant to this
sentence shall terminate on the 10th anniversary of the date of Employee’s
termination of employment.  Other costs of the arbitration, including the cost
of any record or transcripts of the arbitration, AAA’s administrative fees, the
fee of the arbitrator, and all other fees and costs, shall be borne by the
Company.  This Section 7 is intended to be the exclusive method for resolving
any and all claims by the parties against each

9Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

other for payment of damages under this Agreement or relating to Employee’s
employment; provided, however, that Employee shall retain the right to file
administrative charges with or seek relief through any government agency of
competent jurisdiction, and to participate in any government investigation,
including but not limited to (i) claims for workers’ compensation, state
disability insurance or unemployment insurance; (ii) claims for unpaid wages or
waiting time penalties brought before the California Division of Labor Standards
Enforcement; provided, however, that any appeal from an award or from denial of
an award of wages and/or waiting time penalties shall be arbitrated pursuant to
the terms of this Agreement; and (iii) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or the California
Department of Fair Employment and Housing (or any similar agency in any
applicable jurisdiction other than California); provided, further, that Employee
shall not be entitled to obtain any monetary relief through such agencies other
than workers’ compensation benefits or unemployment insurance benefits.  This
Agreement shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction pursuant to California Code of
Civil Procedure § 1281.8 or any similar statute of an applicable
jurisdiction.  Seeking any such relief shall not be deemed to be a waiver of
such party’s right to compel arbitration.  Both Employee and the Company
expressly waive their right to a jury trial.

8.General Relationship.  Employee shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes.

9.Miscellaneous.

(a)Modification; Prior Claims.  This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
including any offer letter between the Company and Employee, and may be modified
only by a written instrument duly executed by each party.

(b)Assignment; Assumption by Successor.  The rights of the Company under this
Agreement may, without the consent of Employee, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company.  The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise.

10Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

(c)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 5, 7 and 9 of this Agreement shall survive any
termination of Employee’s employment.

(d)Third-Party Beneficiaries.  This Agreement does not create, and shall not be
construed as creating, any rights enforceable by any person not a party to this
Agreement.

(e)Waiver.  The failure of either party hereto at any time to enforce
performance by the other party of any provision of this Agreement shall in no
way affect such party’s rights thereafter to enforce the same, nor shall the
waiver by either party of any breach of any provision hereof be deemed to be a
waiver by such party of any other breach of the same or any other provision
hereof.

(f)Section Headings.  The headings of the several sections in this Agreement are
inserted solely for the convenience of the parties and are not a part of and are
not intended to govern, limit or aid in the construction of any term or
provision hereof.

(g)Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(i) by personal delivery when delivered personally; (ii) by overnight courier
upon written verification of receipt; (iii) by email or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (iv) by certified
or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to Employee at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing.

(h)Severability.  All Sections, clauses and covenants contained in this
Agreement are severable, and in the event any of them shall be held to be
invalid by any court, this Agreement shall be interpreted as if such invalid
Sections, clauses or covenants were not contained herein.

(i)Governing Law and Venue.  This Agreement is to be governed by and construed
in accordance with the laws of the State of Employee’s residence applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof.  Except as provided in Section 5
and 7, any suit brought hereon shall be brought in the state or federal courts
sitting in San Diego, California, the parties hereto hereby waiving any claim or
defense that such forum is not convenient or proper.  Each party hereby agrees
that any such court shall have in personam jurisdiction over it and consents to
service of process in any manner authorized by California law.

(j)Non-transferability of Interest.  None of the rights of Employee to receive
any form of compensation payable pursuant to this Agreement shall be assignable
or transferable except through a testamentary disposition or by the laws of
descent and distribution upon the death of Employee.  Any attempted assignment,
transfer, conveyance, or other disposition (other than as aforesaid) of any
interest in the rights of Employee to receive any form of compensation to be
made by the Company pursuant to this Agreement shall be void.

11Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

(k)Gender.  Where the context so requires, the use of the masculine gender shall
include the feminine and/or neuter genders and the singular shall include the
plural, and vice versa, and the word “person” shall include any corporation,
firm, partnership or other form of association.

(l)Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement.  Electronically delivered signatures
shall be as effective as original signatures.

(m)Construction.  The language in all parts of this Agreement shall in all cases
be construed simply, according to its fair meaning, and not strictly for or
against any of the parties hereto.  Without limitation, there shall be no
presumption against any party on the ground that such party was responsible for
drafting this Agreement or any part thereof.

(n)Withholding and other Deductions.  All compensation payable to Employee
hereunder shall be subject to such deductions as the Company is from time to
time required to make pursuant to law, governmental regulation or order.

In Witness Whereof, the parties have executed this Agreement as of the Effective
Date.

Company:EMPLOYEE:

 

Biocept, Inc.Michael Dugan, M.D.

 

 

By: __/s/ Michael W. Nall________________/s/ Michael Dugan, M.D._____________
Name: Michael W. NallMichael Dugan, M.D.
Title:  President and Chief Executive Officer

 

 




12Employee: __________MD_________

 

Company: __________MWN_______

--------------------------------------------------------------------------------

 

Exhibit A

 

Responsibilities

 

During Company’s regular business hours while Employee’s is employed with
Company, Employee shall:

1.Participate in the establishment and administration of quality improvement and
risk management.  Reviewing and revising utilization review guidelines to
provide prospective utilization management programs when requested by Biocept.  

2.Reviewing and recommending equipment, products and software to improve the
quality, accuracy and efficiency of tests/assays.

3.Assist Company, as requested, in any survey, audit or review of Biocept by any
licensing, accrediting or certifying agency or organization or by any
third-party payor.

4.When requested by Company, provide (i) objective evaluation of Company’s
employees and report all instances of substandard performance of such employees
to Company’s CEO; and (ii) in-service training to Company’s technical staff.  

5.Assist in the drafting or preparation of protocols in area of direct clinical
responsibility as such protocols apply to both pathologists and Company’s
technical staff and reviewing such protocols on an annual basis provide
suggestions and recommendations for improvement.

6.Support the CEO in pursuing the corporate development objectives of the
Company.

 

7.As requested by the CEO, represent Company to external customers, and at
investor, scientific, and clinical conferences.

 

8.Work with the CEO, Company’s executive/senior management team and members of
the Board in developing a long term strategic plan for the Company

 

9.Such other service as may be requested from time-to-time by Biocept consistent
with the operation of the Biocept and the benefits of patient care.

 

10.Perform all responsibilities under this Agreement in full compliance with (i)
Company’s policies and procedures; (ii) Company’s Code of Ethical Business
Conduct; and (iii) any and all applicable laws, rules and regulations

 

Employee agrees to not perform any patient care or treatment services for
patients of Biocept while performing the duties listed above.  

13Employee: __________MD_________

 

Company: __________MWN_______